                  Case 2:19-mj-00191-DUTY Document 1 Filed 01/24/19 Page 1 of 6 Page ID #:1

         AO 91 (Rev. 1 1/11) Criminal Complaint


                                           UNITED STATES DISTRICT COURT_
                                                                   for the               ~a
                                                                                                                               FILED
                                                                                                                    CLERK, U.S. DISTRiCTCOURT
                                                        Central District of California

          United States of America                                                                                     `~~ ~ ~" ~~~
                                                                                                                CENTRAL IS      T OF CAiarURl`d'A ':
                              V.                                                                                BY               ~       DEPUIY
                                                                              Case No. ~~~_ ~C~-~(j~ ~~~
         TYLER REEVES,

                          Defendant


                                                      CRIlVlINAL COMPLAINT'

                 I,the complainant in this case, state that the following is true to the best of my knowledge and belief.

     On or about the date of May 30, 2018 in the county of Los Angeles in the Central District of California, the

     defendant violated:

                   Code Section                                              Offense Description

                   21 U.S.C. § 841(a)(1),(b)(1)(B)(viii)                  Possession with intent to distribute
                                                                          methamphetamine

                 This criminal complaint is based on these facts:

                 Please see attached affidavit.
__ . .
                 D ~pnt~~ed onthe attached sheet.
                   ~     t ~ -e
                   .
                   -
                         ~-i


         ~          ~ ,, ~ f       -   1
   ~ ~7                  `t         '                                                         Complainant's signature
                                   F~
                       ~~ ~ _ ,
                  ~,~ ~~ -~~
         Sworn to ?~for 'e a           ~ signed in my presence.

         Date:                     ~ f ~'K ~~~~(
                                                                                                      '
                                                                                                      s signature

         City and state: Santa Ana, California                                        Hon. Douglas F. McCormick,
                                                                                         U.S. Magistrate Judge
                                                                                              Printed name and title
 Case 2:19-mj-00191-DUTY Document 1 Filed 01/24/19 Page 2 of 6 Page ID #:2



                                T L~L~TTT~7TT




        I, Jason N. Lup, being duly sworn, declare and state as

follows:

                        I. PURPOSE OF AFFIDAVIT

        1.   This affidavit is made in support of a criminal

complaint against TYLER REEVES for a violation of 21 U.S.C.

~ ~ 841(a)(1), (b)(1)(B)(viii) .

        2.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.     This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.       Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

              II. BACKGROUND FOR SPECIAL AGENT JASON LUP

        3.   I am a Special Agent ("SA") with the Drug Enforcement

Administration ("DEA"), and have been so employed since November

2016.     I am an investigative or law enforcement officer of the

United States within the meaning of 18 U.S.C. ~ 2510(7).           I am

empowered to conduct investigations of, and to make arrests for,

federal felony offenses enumerated in 18 U.S.C. ~ 2516.

     4.      I am currently assigned to the Los Angeles Field

Division ("LAFD"), Riverside District Office ("RDO"), in

Riverside, California, and my responsibilities include

investigating large-scale drug trafficking organizations
 Case 2:19-mj-00191-DUTY Document 1 Filed 01/24/19 Page 3 of 6 Page ID #:3



operating in the Southern California area and elsewhere.           During

the course of my employment, I have received approximately 300

hours of specialized training at the DEA Academy in Quantico,

Virginia, on drug identification, detection, and interdiction,

money laundering techniques, conspiracy investigations, and

asset identification, seizure, and forfeiture.

     5.    I have executed numerous search warrants to seize

evidence of violations of federal and state law, as well as

arrest warrants to apprehend individuals who have committed such

violations.     Additionally, I have led and participated in

numerous investigations and operations to detect and combat the

importation, trafficking, distribution, and sales of drugs.

                   III. STATEMENT OF PROBABLE CAUSE

     A.    Identification of REEVES

     6.    On April 2, 2018, RDO conducted physical surveillance

at the United States Postal Service ("USPS") post office located

at 5405 East Village Road, Long Beach, CA 90808.         I was part of

this surveillance and am aware of the following:

           a.    At approximately 11:30 a.m., surveillance

observed a vehicle with a Colorado license plate park outside

the post office.

           b.    During the operation, DEA SA Joseph Cox observed

a younger white male (later identified to be REEVES, as

described below) exit the vehicle with the Colorado plate

holding four parcels, and walk into the post office.

     7.    On April 4, 2018, at approximately 2:13 p.m., agents

captured camera footage of a younger white male (later


                                    2
 Case 2:19-mj-00191-DUTY Document 1 Filed 01/24/19 Page 4 of 6 Page ID #:4



identified to be REEVES, as described below) delivering an

additional two parcels at the same USPS post office in Long

Beach, CA.      Based on my review of that camera footage, I am

aware of the following:

           a.     REEVES mailed the two parcels observed in his

hands and paid in cash.

     8.    I queried databases of the California Department of

Motor Vehicles ("DMV") and discovered that the vehicle

(described above in ~ 6) belonged to the Avis Rental Car

Company.   SA Cox advised me that, based on records provided by

the Avis Rental Car Company, the car was rented at that time

(including April 2, 2018) by Tyler REEVES at 18601 Airport Way,

John Wayne, Orange County, APO, Santa Ana, CA, 92707.

     9.    I reviewed a DMV photograph for REEVES and positively

identified him as the younger white male that is depicted in

surveillance holding the parcels on April 4, 2018.          SA Cox

informed me that he reviewed the DMV photograph for REEVES and

positively identified him as the younger white male that SA Cox

observed on April 2, 2018.

     B.    REEVES' Possession With Intent to Distribute
           Methamphetamine

     10.   On May 30, 2018, I observed REEVES travel to the USPS

post office at 5405 E. Village Road, Long Beach, CA 90808 where

REEVES provided a parcel to the USPS (Parcel #1) for purposes of

mailing.




                                    3
 Case 2:19-mj-00191-DUTY Document 1 Filed 01/24/19 Page 5 of 6 Page ID #:5



     11.     I observed through camera footage for May 31, 2018,

maintained by the USPS, REEVES attempt to mail another parcel

(Parcel #2) at the Long Beach post office (the same as above).

     12.     On June 1, 2018, I obtained federal search warrants to

search and seize Parcel #1 and Parcel #2•        On June 4, 2018, I

executed the search warrants, which resulted in a seizure of

5.22 grams of methamphetamine (Parcel #1) and 82 pills of

amphetamine, pressed to appear as Adderall (Parcel #2).

Subsequent analysis by DEA's Southwest Laboratory confirmed the

methamphetamine as approximately 1000 pure and the pills to be

amphetamine with caffeine.

     C.      Other Indications of Drug Trafficking

     13.     On May 24, 2018, I inspected the trash at REEVES'

residence.     From the trash pull, I seized five pills of

suspected amphetamine, a black bag containing suspected

methamphetamine residue, and miscellaneous metal components

suspected to be used for the manufacturing of guns and silencers

to include an AR-15 style lower receiver.        Analysis of the

suspected methamphetamine residue by DEA's Southwest Laboratory

confirmed the substance as methamphetamine.        DEA's Southwest

Laboratory reported that the five pills of suspected amphetamine

were pressed to look like amphetamine but had no controlled

substances.

                             IV. CONCLUSION

     14.   For all the reasons described above, there is probable

cause to believe that REEVES has committed a violation of 21
 Case 2:19-mj-00191-DUTY Document 1 Filed 01/24/19 Page 6 of 6 Page ID #:6



U.S.C. §§ 841(a)(1), (b)(1)(B)(viii) (possession with intent to

distribute methamphetamine).




                                        JASON N. LUP, Special Agent
                                        DRUG ENFORCEMENT
                                        ADMINISTRATION

Subscr'bed to and sworn before me
this  t/~ day of January, ~0~.




HONPRABLE DO~JGL~S F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    5
